The bill seeks an adjustment of matters arising upon several contracts already in controversy in suits at law between some of the parties, and an accounting. The suits at law are by some of the defendants to recover a balance claimed to be due upon the performance of the contracts. The bill alleges that the rights of action upon the contracts have been assigned to other parties, who are also defendants in the bill, and claims as a ground of equitable interference the saving of a multiplicity of suits, and the inconvenience of trying complicated questions, in actions at law, by a jury. The defendants move to dismiss the bill, and that they may proceed with the trial of their suits. From what appears in the bill and answers, the court cannot say the bill is not a proper procedure and cannot be maintained. Whether the questions at issue are so complicated that a jury trial is impracticable must be determined at the trial term.
Case discharged
CLARK, J., did not sit: the others concurred.